NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

ROBIN CLAIRE CRANE,              )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D15-1916
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed April 13, 2018.

Appeal from the Circuit Court for Manatee
County; Susan B. Maulucci, Judge.

Michael Ufferman of Michael Ufferman
Law Firm, P.A., Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT and VILLANTI, JJ., and CASE, JAMES R., ASSOCIATE JUDGE,
Concur.